      Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

COMPLETE LOGISTICAL SERVICES,             *                Civil Action No.: 18-3799
LLC                                       *
                                          *                Judge: Eldon E. Fallon
                                          *
versus                                    *                Magistrate Judge: Michael North
                                          *
DONALD RULH, JR., et al.                  *
___________________________________________

                   REPLY MEMORANDUM IN SUPPORT OF
     MOTION IN LIMINE TO STRIKE IMPERMISSIBLE ATTORNEY ARGUMENT

       Defendant/counterclaimant, Donald Rulh, Jr., respectfully submits this reply memorandum

in further support of his Motion in Limine to Strike Impermissible Argument and to respond to the

arguments raised by Plaintiff, Complete Logistical Services, LLC (hereinafter “CLS”), in its

Opposition (Rec. Doc. 317).

                                         ARGUMENT

I.     CLS’s allegedly “logical” interpretation of Section 10.3 is no such thing; rather, it is
       merely a blatant attempt to impermissibly use attorney argument to introduce
       irrelevant facts that CLS would be barred from entering into evidence at trial.

       In opposition to Mr. Rulh’s well-founded Motion in Limine, CLS merely continues to

promote that, when a member is expelled, the remaining member of CLS may apply any non-

specific discounts that they deem appropriate based on the extent of the expelled member’s

supposed misconduct. CLS concedes that this power is not expressly granted by the Operating

Agreement, and CLS is correct because (1) Section 10.3, in fact, says nothing to support such a

bold interpretation, and (2) it is uncontested that Section 10.3 is the provision that governs the

valuation of an expelled member’s interest. However, CLS contends, through attorney argument

only and not with competent evidence, that its power to impose punitive sanctions on a former

member “logically follows” from the confluence of Article 10.3 and a separate, irrelevant
      Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 2 of 7



provision that governs the process of voluntary withdrawal. According to CLS, it is not the express

text of the Operating Agreement, but rather the spirit of the Agreement, which can only be conjured

with the aid of learned counsel. Hence, CLS intends to use its closing argument to explain its

wishful and selective interpretation regarding Section 10.3 to the jury.

       Significantly, to support this interpretation of Section 10.3, CLS has not offered any

extrinsic evidence—such as any testimony of its drafter. Instead, CLS states in its Opposition that

the Operating Agreement itself “is the best evidence” of the members’ intent. Id., p. 2. (emphasis

in original). But in arguing that it needs to explain Section 10.3 to the jury, CLS dispels the notion

that the Operating Agreement “speaks for itself”. Strangely, according to CLS, all the relevant

information that would catalyze such an interpretation in the minds of the jury simply flows from

the text itself, and there is no need to present evidence in support. This position, however, begs

the following question: If CLS’s interpretation simply flows from the text itself, why is counsel’s

demonstration in logic even necessary? Or said another way: If it is logical, then why does it need

to be explained?

       At six (6) full paragraphs, Section 10.3 is the longest single provision in the Operating

Agreement. In multiple instances, Section 10.3 calls for its processes concerning expulsion to be

“strictly construed.”   Yet, Section 10.3 never expresses any intention to subject an expelled

member’s interest to the discounts that CLS claims are implied therein. Even so, CLS intends to

enlist its counsel to apply a string of syllogisms to arrive at the unfounded conclusion as to the

members’ intent, which CLS admits will not be addressed by competent evidence prior to closing

arguments.




                                                  2
            Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 3 of 7



II.       The argument CLS seeks to introduce in closing arguments is irrelevant to the jury’s
          charge.

                (a)    The range of “possible” logical interpretations proffered by CLS
                       counsel is not illustrative or dispositive of the members’ common
                       intent.

                Even if counsel’s interpretation of the Section 10.3 was a “logical” one, that fact would be

      completely irrelevant to the question being asked of the jury. In deciding on Mr. Ruhl’s rights

      under the Operating Agreement, like any contract, the jury will be tasked with determining the

      common intent of the parties, not venturing into the frontiers of “logical” pablum. La. Civ. Code

      art. 2045 (“Interpretation of a contract is the determination of the common intent of the parties”).

      The issue in this case has nothing to do with the range of interpretations that counsels’ logic could

      support. Rather, the determinative issue is what was the parties’ common intent in executing the

      Operating Agreement and CLS’s counsel, and despite his impertinent efforts to insinuate himself

      as witness as this trial, he is not a witness and has no personal knowledge as to the members’

      intent.

                (b)   CLS’s argument that the members envisioned a more punitive Section
                      10.3 than what was drafted is a question of contractual error, an issue
                      or defense which CLS has not raised.

                By suggesting that CLS intended a more punitive provision than what was actually written,

      CLS is asserting a claim of contractual error with respect to the Operating Agreement. More

      specifically, CLS is contending and wants its counsel to tell the jury that even though Section 10.3

      does not provide for discounts, this is only because the provision for discounts was erroneously

      omitted from Section 10.3 by the drafter. Despite CLS’s claim that the text of the Operating

      Agreement is the “best evidence” to support its argument, vices of consent such as drafting errors

      generally require extrinsic evidence. La. Civ. Code art. 1848. CLS will offer no such evidence.


                                                         3
       Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 4 of 7



        Under Louisiana law, to properly assert that the Operating Agreement authorizes discounts

to the interest of an expelled member, CLS must proffer extrinsic evidence and prove clearly and

convincingly that, despite the omissions in Section 10.3, the parties executed the Operating

Agreement under mutual error and, in fact, shared the common intent to authorize such discounts.

See Peironnet v. Matador Res. Co., 2012-2292 (La. 6/28/13); 144 So.3d 791, 816. The exercise

of counsel’s logic would never and cannot suffice to establish such a claim for error. Proving the

position that CLS now seeks to assert requires a showing of competent proof at trial, not the closing

argument. Regardless of how far CLS can stretch the limits of conventional logic, the only relevant

consideration is what was the common intent of the parties in executing the Operating Agreement.

As such, CLS cannot raise a defense of error as to Section 10.3 through the argument it now seeks

to proffer during its closing argument.

III.    CLS’s attorney argument is inadmissible as a matter of evidentiary law, and even
        more improper in the context of a closing argument.

        CLS intends to offer a new theory as to how to interpret the Operating Agreement, but this

runs entirely contrary to Rules of Evidence and the purpose of closing arguments. The rules of

evidence require personal knowledge to support the evidence offered. Counsel for CLS has no

personal knowledge as to the intent underlying the drafting of Section 10.3. CLS is asserting that

Article 10.3 authorizes direct punitive action by mere implication. In seeking to offer attorney

argument as to its wishful interpretation, counsel for CLS would have this Court sanction his

efforts to invade the province of the jury and have the jury adopt CLS’s self-serving and selective

interpretation of Section 10.3. In addition to trampling on the domain of the jury, the Court would

be permitting CLS to introduce irrelevant, highly prejudicial and non-probative circumstances of

alleged harm and/or “egregious” conduct on the part of Mr. Rulh. To allow this would be contrary

to the Rules of Evidence and governing jurisprudence.
                                                 4
      Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 5 of 7



        Federal courts have prohibited experts, who presumably have some independence, from

providing testimony as to the legal interpretation of a contract. As such, it would strain credulity

for this Court permit an advocate such as counsel for CLS to offer his interpretation of the

Operating Agreement. In S.E.C. v. Goldsworthy, 2008 WL 2943398 (D. Massachusetts 2008), a

party sought to call an expert to testify as to the appropriate way to interpret a contract. However,

the court excluded the expert, finding that “it is not appropriate to have experts opine as to the

legal obligations of the parties under the contract.” Id. at *4. The court stated that such testimony

is especially inappropriate with respect to matters not requiring a scientific or technical

understanding by the jury. Id. Thus, particularly concerning matters within the knowledge of lay

jurors—such as logic—courts do not allow parties to introduce experts to demonstrate the proper

interpretation of a contract. See id. Contract interpretation is the province of the jury, and parties

cannot call experts for the purpose of invading it. Id.

        Accordingly, CLS would be barred from calling an expert to testify as to proper contract

interpretation because to do so would wrongfully influence the jury and improperly tread on the

jury’s province.    Notwithstanding, CLS would seek to raise the stakes of this impropriety and

simply enlist its counsel to do exactly that in its closing argument. CLS cannot repurpose the

summation of evidence into a self-serving lecture on contract interpretation and attorney logic with

the hope that the jury will grasp on to that logic right before it retires to deliberate.

IV.     CLS cannot make any statement in its closing argument that would suggest an
        awareness of outside facts not available in the evidence.

        The closing argument is simply a summation of the evidence offered at trial. Trial attorneys

are barred from offering their own opinions to the jury in closing arguments, particularly when

that opinion “suggest[s] knowledge of outside evidence not before the jury.” United States v. Bess,

593 F.2d 749, 755 (6th Cir. 1979). Juries are prone to give undue weight to the opinions of counsel,
                                                    5
      Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 6 of 7



and simply disclaiming to the jury that counsel’s interpretation is based on evidence presented

does not alleviate this risk. Id. Accordingly, trial courts must ensure that improper statements are

kept out of counsels’ closing arguments. Id. at 753 (“We join the Fifth Circuit in expressing our

dismay at the continuing problem with improper statements in summations by counsel.”); see

United States v. Morris, 568 F.2d 396, 401-403 (5th Cir. 1978).

        Attorneys giving closing arguments are barred from referencing excluded evidence, and

this prohibition includes facts admitted for a limited purpose. United States v. Taylor, 530 F.2d

639, 642 (5th Cir. 1976). Trial counsels giving closing arguments may not imply an awareness of

facts not available in the evidence. United States v. Vaglica, 720 F.2d 388, 393 (5th Cir. 1983).

Despite these explicit prohibitions, CLS intends to make the unsubstantiated suggestion that Mr.

Ruhl’s interest is subject to punitive sanctions from “between the lines” of the Operating

Agreement because he was expelled for some “egregious” behavior that CLS is barred from

sharing with the jury. In doing so, CLS would invite the jury to speculate and invent any possible

“egregiousness” that would explain Mr. Ruhl’s departure from CLS and would be doing so right

before the jury retires to deliberate.

                                          CONCLUSION

        CLS’s allegedly “logical” interpretation of Section 10.3 is no such thing; rather, it is merely

a blatant attempt to impermissibly use attorney argument to introduce irrelevant facts that CLS

would be barred from entering into evidence at trial. The range of “possible” logical interpretations

proffered by CLS counsel is not illustrative or dispositive of the members’ common intent and is

thus irrelevant.    A summary CLS’s counsel’s logical waxing or construction would be non-

probative and highly prejudicial. As such, Mr. Rulh’s Motion in Limine should be granted and any

proposed attorney

                                                   6
         Case 2:18-cv-03799-EEF-MBN Document 335 Filed 08/20/19 Page 7 of 7



argument as to the interpretation of Section 10.3, logical or otherwise, must be excluded from

trial.

                                           Respectfully submitted,


                                           /s/ J. Geoffrey Ormsby
                                           RANDALL A. SMITH (#2117)
                                           J. GEOFFREY ORMSBY, T.A. (#24183)
                                                   -OF-
                                           SMITH & FAWER, L.L.C.
                                           201 St. Charles Avenue, Suite 3702
                                           New Orleans, Louisiana 70170
                                           Telephone: (504) 525-2200
                                           Telecopy: (504) 525-2205

                                           Counsel for Donald Rulh, Jr.




                                              7
